UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re: ) 16-07547
)
GAIL RUSSELL, ) Chapter 13
)
) Judge CASSLING
Debtor(s). )
NOTICE OF MOTION

 

The following parties have been served via electronic mail:
US Trustee: USTPRegion11.ES.EFT @usdoj.gov
M.O.Marshall, Chapter 13 Trustee: ecf@tvch13.net

The following party(s) have been served via regular US mail:
See attached service list.

PLEASE TAKE NOTICE that on August 18, 2021, at 10:00 am, I will appear before the
Honorable Judge Cassling, or any judge sitting in that judge’s place, and present the Motion to
Incur Debt, and Shorten Notice, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666.
Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 161-414-7941 and the password
is 619. The meeting ID can also be found on the judge’s page on the court’s web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

/s/ Christine H. Clar
Christine H. Clar, A.R.D.C. #6202332
Attorney for the Debtor(s)
PROOF OF SERVICE

A copy of this Notice of Motion and attachments were deposited at the United States Post Office,
Wheeling, Illinois, 60090, with sufficient postage prepaid, by Christine H. Clar, or served
electronically by the bankruptcy court, under oath and under all penalties of perjury.

DATE OF SERVICE: August 11, 2021 /s/ Christine H. Clar
Christine H. Clar, A.R.D.C. #6202332

Attorney for the Debtor(s)

DAVID M. SIEGEL & ASSOCIATES, LLC
790 Chaddick Drive

Wheeling, IL. 60090

847/520-8100

davidsiegelbk @ gmail.com
The following party(s) have been served via regular US mail:

Gail Russell
P.O. Box 43025
Chicago, IL 60643

Quantum3 Group

MOMA Funding

P.O. Box 788

Kirkland, WA 98083-0788

Capital One
P.O. Box 71083
Charlotte, NC 28272-1083

Wells Fargo Bank

Attn: Payment Processing
MAC #X2302-04C

1 Home Campus

Des Moines, IA 50328

American InfoSource
Directv, LLC

P.O. Box 5008

Carol Stream, IL 60197-5008

NCP Pilgrim, LLC
Noralight Capital Partners
64 Wall Street, Ste. 212
Norwalk, CT 06850

Portfolio Recovery Assoc.

GE Capital/Sams Club/Citibank/Radio Shack
P.O. Box 41067

Norfolk, VA 23541

US Bank National Assoc.

c/o Select Portfolio

P.O. Box 65250

Salt Lake City, UT 84165-0250

Cook County Clerk
118 N. Clark St., Rm. 112
Chicago, IL 60602-1332

Amalgamated
30 N. LaSalle St., 38" Floor
Chicago, IL 60602
Cook County Treasurers Office
118 N. Clark St., Rm. 112
Chicago, IL 60602
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re: ) 16-07547
)
GAIL RUSSELL, )
) Chapter 13
)
) Judge CASSLING
Debtor(s). )

MOTION TO ALLOW DEBTOR TO INCUR ADDITIONAL DEBT
AND SHORTEN NOTICE

NOW COMES the Debtor, by and through her attorneys, DAVID M. SIEGEL &
ASSOCIATES, LLC, to present his Motion, and in support thereof states as follows:

1. Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2. On March 4, 2016 the Debtor filed a voluntary petition for relief pursuant to
Chapter 13 under Title 11 USC, and the Chapter 13 plan was confirmed on October 5, 2016.
Tom Vaughn was appointed Trustee in this case.

3. The Debtor’s Amended Chapter 13 plan provides for payments of $1,525.00
monthly for an initial plan term of 84 months, with payments to the General Unsecured Creditors
of 10% of their allowed claims.

4. That at the time of filing Debtor owned and possessed a 1999 Ford Econoline Van
and a 2007 Ford Focus. Both vehicles were paid for.

5. That the 1999 Econoline no longer runs and the 2007 Focus needs a new transmission.
The cost of the transmission is too costly for a 14 year old vehicle. Debtors requires a

replacement vehicle for a successful reorganization. Debtor desires to purchase a replacement
vehicle (2013 Chrysler Town and Country) from Chicago Car Connections, Inc. (See attached

Exhibit A.)
6. That Debtor will adjust her budget as needed in order to afford this vehicle as she

needs it to get to work.

7. No creditors shall be prejudiced by the granting of this motion.

WHEREFORE, the Debtor, GAIL RUSSELL, prays that this Honorable Court grant the

Motion to Allow Debtor to Incur Additional Debt.

DAVID M. SIEGEL & ASSOCIATES, LLC
790 Chaddick Drive

Wheeling, IL 60090

847/ 520-8100

davidsiegelbk @ gmail.com

Respectfully Submitted,

/s/Christine H. Clar
Christine H. Clar, ARDC #6202332
Attorney for Debtor(s)
EXHIBIT
A
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chicago Car Connections Inc. BILL OF SALE
6520 S$ Western Ave
Chicago, IL 60636
(773) 434-3612 sole Date:
a. 8/4/2021,
BUYER: CO-BUYER : vo
Name: GAIL RUSSELL Name:
Address: 11400 5 Carpenter St Address:
City, State, Zip: Chicago, IL, 60643 City, State, Zip:
00: SN: pos: wen
DLE: cnteneeeee, Phorett: pla: Phonel!
Email: Envait: sntuninasinninenynenneennentnennet
Sald Vehicte:
"Stock Year | Make Model Color. Mileage VIN
564284. 2013, Chrysler Tawn & Country Red 98594 2CARCIBG5DR564284
Trade-In Vehicle:
Stock# Year Make Modal Color Mileage VIN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

APR, Amount Financed Finance Charge Total of Payments Itemization of Amount Financed
18.90 %: 9 1427446 $ 6507.74 $ 20782.20
The Balance to be paid in 60 Monthly 1. Cash Price $__13006.00 _
Pay, of $346.37. Starting on_09/03/21., and Trade Amount: $__ N/A 2. $ N/A
1 fingi payment of S Due on. 08/03/26 | Payoff Balance:$ N/A § N/A
ce ee ue eapntar - MFR's Rebate: $ N/A N/A
Lien Holder: Total Deferred: N/A $ i
‘Total Deferred:$__ N/A 3 oc Fee $ 300.00
Cash Down: $- 3000.00 . ee
— 4, ERT Fee s 10,06
Total Down: § 3000.00
otal Down: 9_ 3000.00. 5. Trade Allowance 5 N/A
Purchaser agrees that this order includes all of the terms and conditions hereof, that this order 6. Total Cash Price $__13310.00_
cancels and supersedes any prior agreement written or oral. Purchaser agrees to pay the total of :
the payments in accordance with the above payment schedule. This. order shall not become 7,. State Tax 7.25% $8 964.93.
binding unt# accepted by the DEALER or his authorized representative, | have read the face of this aaa
order ans! agree to this puchase’ price. f hereby certify that lam 18 years of age or older. 8. County Tax__ 1.004% § 133.10
NOTICE : DEALER PROVIDES NO INSURANCE 9. City Tax 1.25% $__ 166.38
[_] Suyer agrees te furnish full coverage Insurance 10. Trade Payoff 5 N/A,
[7] t retinquish aif rights to this vehicle and it ean be repossessed 11. Service Contract $____ 1800.00
at any time or place, with or without my knowledge if this account
becomes delinquent. 12. GAP
[7] sop as is 13.
{MAKE THIS PURCHASE KNOWINGLY WITHOUT ANY GUARANTEE 14.
EXPRESSED OR IMPLIEG, BY THIS DEALER OR HIS AGENT.
| AGREE TO NOTIFY LIENHOLDER, If CHANGE OF ADDRESS OCCURS 15. insurance Sn N/A
AND/IOR CHANGE OF EMPLOYMENT OCCURS, ;
FINANCING IS SUBJECT TO CREDIT APPROVAL, 16. License Fee > 151.00
17, Registration Fee § N/A
18. Title Fee § 150,00
8/4/2021 ‘ N/A
Purchaser(s) Signature Date 19, Lender Processing > ——NiA
20. SUB TOTAL $___47274.46_
Purchaser(s) Signature Date 21, Cash Total $ 3000.00
| 8/4/2021 - 22. Deferred Down $ N/A
Seller ~~ Signature 23. Amount Financed  § 14274.46

Date.

 

 

 

 

 

 

 

 

 
